Citation Nr: 1131931	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-37 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hepatitis C, prior to March 6, 2010.

2.  Entitlement to a disability rating in excess of 10 percent for hepatitis C, as of March 6, 2010.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1972.  His awards and decorations include the Purple Heart and the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran service connection for hepatitis C and assigned a noncompensable disability rating, effective April 18, 2006.  The Veteran's disability rating was subsequently increased to 10 percent, effective March 6, 2010, in a March 2011 rating decision.

This case was previously remanded by the Board in September January 2010 for additional development.  For the reasons discussed below, the case must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board's January 2010 remand specifically requested that the Veteran be afforded a contemporaneous VA examination to determine the existence and extent of manifestations of the Veteran' s service-connected hepatitis C, including symptoms such as fatigue, malaise, and anorexia.  The examiner was also requested to specify whether the Veteran had experienced weight loss, or other indications of malnutrition, and/or hepatomegaly related to his hepatitis C.

The Veteran was afforded a VA examination in March 2010.  The Board's review of the examination report reveals that the VA examiner commented on the Veteran's weight loss and lack of treatment for his hepatitis C.  The VA examiner also remarked on the Veteran's low energy level, and indicated that his employability and activities of daily living were limited by his reported fatigue.  The examiner did not, however, make any findings pertaining to malaise, anorexia, indications of malnutrition, other than weight loss, and did not describe the frequency or severity of the Veteran's fatigue.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board must remand this case again to provide the Veteran with an adequate VA examination to determine the current severity of his service-connected hepatitis C.  See 38 C.F.R. § 4.2 (2010) (providing that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

As this case is being remanded for the foregoing reason, any recent VA treatment records pertaining to the Veteran's treatment for hepatitis C should also be obtained on remand.  In this regard, the Board observes that the Veteran has sought to begin treatment for this condition and records of his VA care dated since March 2011 have not been associated with the claims file.  Under the law, VA must obtain any outstanding records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran's hepatitis C, dated since March 2011, from the VA Health System in Gainesville, Florida.

2.  Thereafter, schedule the Veteran for a new VA examination with an appropriate examiner to determine the current severity of his service-connected hepatitis C.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must make specific findings with respect to the frequency and severity of any manifestations of fatigue, malaise, and anorexia, reporting whether any of these symptoms occur intermittently or daily.  The examiner must also specify whether the Veteran has experienced weight loss or other indications of malnutrition (and if so, to what degree), hepatomegaly, and whether the Veteran has had any dietary restrictions or continuous medication.  The absence of any of these symptoms should also be noted.

The examiner should additionally comment on the frequency and duration of any incapacitating episodes (episodes of signs and symptoms severe enough to require bed rest and treatment by a physician), if any, with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper right quadrant pain; and the total duration in weeks of incapacitating episodes during the past 12-month period.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall, supra.

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

